DETAILED ACTION
Allowable Subject Matter
Claims 9-24 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach various devices and methods for determining the coefficient of friction (static or dynamic) of various items including the interaction between a surface and the sole of a shoe.  The prior art do not appear to teach or suggest the combination 
positioning at least one portion of the shoe sole to be tested on the measuring surface of the test bed;
applying a setpoint bearing force Fz on the shoe sole using the bearing member; 
applying, with the traction member, a traction force Fx to the measuring surface; 
recording the values of Fx and Fz in real time at determined time intervals; and 
determining the static friction coefficient Mu by identifying the maximum value of the Fx/Fz ratio, wherein a maximum relative distance covered between two measuring points is from 0.01 to 0.1 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856